Citation Nr: 1001006	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an effective date prior to June 7, 2006 for 
the grant of a total disability rating due to individual 
unemployability (TDIU rating).

2. Entitlement to an effective date prior to June 7, 2006 for 
the grant of Dependents Educational Assistance (DEA) 
benefits, pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1. The Veteran was substantially and gainfully employed on a 
full-time basis through December 27, 2005.

2. Resolving all reasonable doubt in the Veteran's favor, he 
was unemployable due solely to his service-connected 
disabilities as of December 28, 2005.

3. Resolving all reasonable doubt in the Veteran's favor, the 
criteria for entitlement to DEA under Chapter 35 were met as 
of December 28, 2005.


CONCLUSIONS OF LAW

1. The criteria for an effective date of December 28, 2005, 
but no earlier, for the grant of a TDIU rating have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

2. The criteria for an effective date of December 28, 2005, 
but no earlier, for eligibility for DEA under 38 U.S.C. 
Chapter 35 have been met.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. §§ 3.807, 4.15, 21.3021 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the 
effective date following the grant of a TDIU rating.  The 
United States Court of Appeals for the Federal Circuit and 
the Veterans Claims Court have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Further, the Board observes that an August 2006 VCAA notice, 
issued prior to the initial adjudication of the claim, was 
fully compliant with VCAA by advising the Veteran of the 
evidence necessary to substantiate his TDIU claim, as well 
effective dates, and his and VA's responsibilities in 
obtaining such evidence.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's VA medical records and 
the reports of a private psychologist were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claims.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims.

With regard to the Veteran's claim for an effective date 
prior to June 7, 2006 for the grant of DEA benefits, the 
Board notes that the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute.  As 
discussed below, resolution of the Veteran's appeal of this 
issue is wholly dependent on interpretation of the relevant 
VA statutes and regulations.  Thus, as no reasonable 
possibility exists that any further factual development would 
assist in substantiating the claim, should any deficiencies 
of VCAA notice or assistance exist, they are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  

In light of the above, the Board concludes that the evidence 
of record is sufficient to adjudicate the Veteran's claims 
without further development and additional efforts to assist 
or notify the Veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.



II. TDIU Rating

The Veteran contends that an effective date prior to June 7, 
2006 should be assigned for the assignment of a TDIU rating.  
Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.
 § 3.400(b)(2) (2009).  The effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125, 126 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA 
must consider all the evidence of record, including that 
which predated a decision on the same matter, to determine 
when an ascertainable increase occurred in the rated 
disability); VAOGCPREC 12-98.  In a claim for increased 
compensation, a treatment record may serve as an informal 
claim for the purposes of determining an effective date.  38 
U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 
3.400(o)(2) (2009); Harper v. Brown, 10 Vet. App. 125 (1997).  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In this 
case, the Veteran has met the threshold criteria for a TDIU 
rating since June 2002, when he was granted service 
connection for PTSD with a rating evaluation of 70 percent.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's claim of entitlement to a TDIU rating was 
received on July 10, 2006.  The record does not include any 
communication from the Veteran or a representative received 
prior to July 10, 2006 that could be construed as a claim for 
a TDIU rating.  Nevertheless, the Board notes that there are 
ample treatment records associated with the file that are 
dated prior to that date, as well as a private psychological 
evaluation dated June 7, 2006.  The Board observes that the 
last served as the basis for the assignment of the effective 
date that is on appeal.  The Board also observes that the 
Veteran is in receipt of service-connected benefits for 
bilateral hearing loss and tinnitus; however, the record does 
not suggest that his hearing disabilities were a causal 
factor in his unemployability.  Therefore, the Board will 
limit its analysis to the impact of the Veteran's service-
connected PTSD on his employability.

As noted, the law of effective dates requires that all 
evidence be considered in determining the appropriate 
effective date for the TDIU rating, to include whether a 
factually ascertainable increase in disability occurred 
during the year prior to filing the claim.  A letter from the 
Veteran's last employer, dated in September 2006, shows that 
the Veteran's employment was terminated as of December 27, 
2005.  Thus, as the Veteran was employed until December 2005, 
it follows that the Veteran was employable until that time.  
Nevertheless, the Board will consider all available treatment 
evidence in order to ascertain the Veteran's employability as 
of his last date of employment.

In this regard, the Board first notes that the employer's 
September 2006 letter indicates that the precursor to his 
termination was an angry and disrespectful outburst.  
Additionally, the Board observes that treatment records dated 
within the year prior to his dismissal reveal that the 
Veteran had issues with anger control that were being 
addressed in his mental health treatment and that his anger 
was particularly present and aggravated at work.  
Additionally, from December 2005 onward, treatment records 
show that one of the Veteran's main limitations was his 
ability to interact effectively with other people.  

Further, a September 2006 SSA mental health evaluation, 
states that the onset of the Veteran's limitations would be 
December 2005.  Although this SSA evaluation was somewhat 
equivocal on the question of employability, the Board 
observes that VA is not bound by the findings of disability 
and/or unemployability made by other agencies, including the 
SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Finally, a February 2006 treatment note shows that the 
provider assured the Veteran that his difficulty in obtaining 
employment was due to his disabilities and pain.  It is not 
clear to what disabilities the provider was referring, but 
the Board affords the benefit if the doubt to the Veteran and 
determines that the Veteran's PTSD was one of the 
disabilities contemplated.  

Based on the above, the Board finds that the evidence with 
regard to whether it is factually ascertainable that the 
Veteran was not employable due to his service-connected PTSD 
as of December 28, 2005 is in equipoise.  That is, a review 
of the entire record shows that it is at least as likely as 
not that the Veteran was not employable due solely to his 
service-connected PTSD effective the date after his 
termination from his last employment position on December 27, 
2005.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7; 
see Gilbert at 53.  Accordingly, an effective date of 
December 28, 2005, but no earlier, is assigned for the grant 
of entitlement to a TDIU rating.

III. DEA Benefits

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will 
have basic eligibility if the following conditions are met: 
(1) The Veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
Veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the Veteran's death; or (4) the 
Veteran died as a result of a service-connected disability. 
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2009).  Except as provided in subsections (b) and 
(c), effective dates relating to awards under Chapters 30, 
31, 32, and 35 of this title or Chapter 106 shall, to the 
extent feasible, correspond to effective dates relating to 
awards of disability compensation.  38 U.S.C.A. § 5113.

With regard to the Veteran's claim for an effective date 
prior to June 7, 2006, for the grant of basic eligibility to 
DEA benefits, the Board finds that pursuant to 38 U.S.C.A. 
Chapter 35, the Veteran had permanent total service-connected 
disability, effective December 28, 2005, the date of his TDIU 
rating, as assigned above.

Accordingly, because the Veteran has been found to have a 
permanent total service-connected disability effective 
December 28, 2005, entitlement to basic eligibility to 
Chapter 35 Dependents' Educational Assistance must also be 
effective December 28, 2005.  However, although the Veteran 
may contend that he is entitled to an earlier effective date 
for Chapter 35 Dependents' Educational Assistance, VA 
regulations dictate the specific circumstances and criteria 
which must be met before DEA benefits may be granted.  As 
these criteria have not been met prior to of December 28, 
2005, an effective date prior to December 28, 2005 for the 
grant of DEA benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, an 
effective date of December 28, 2005, but no earlier, is 
granted for entitlement to DEA benefits.


ORDER

An effective date of December 28, 2005, but no earlier, for 
the award of TDIU is 


granted.

An effective date of December 28, 2005, but no earlier, for 
DEA is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


